DAUKSCH, Judge.
We previously considered the case and as mentioned in our opinion, Kerns v. Ryan, 371 So.2d 141 (Fla. 4th DCA 1979), we found the order granting the new trial to be incomplete and thus not in accord with Florida Rules of Civil Procedure 1.530(f).
The trial court kindly complied with our order in a most complete manner and upon consideration of the new order granting a new trial and after also considering the supplemental briefs from the parties the order is affirmed and this cause remanded for new trial.
AFFIRMED.
ANSTEAD, J., and SCHOONOVER, JACK R., Associate Judge, concur.